     Case 2:19-cv-01089-WKW-JTA Document 20 Filed 10/15/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

BRADLEY RODGERS,                         )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )     CASE NO. 2:19-CV-1089-WKW
                                         )                [WO]
CAPTAIN LAWSON,                          )
                                         )
             Defendant.                  )
                                         )

                                     ORDER

      On September 17, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 19.) Upon an independent

review of the record, it is ORDERED as follows:

      (1) Plaintiff Bradley Rodgers is DISMISSED as a party in this case;

      (2) This case is DISMISSED with prejudice pursuant to Federal Rule of Civil

      Procedure 25(a)(1); and

      (3) No costs are taxed.

Final judgment will be entered separately.

      DONE this 15th day of October, 2020.


                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
